DETAILED ACTION
The instant application having Application No. 17/488017 has a total of 20 claims pending in the application.  There are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 9/17/2019 and 7/27/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 10 and 16 of U.S. Patent No. 11,166,288. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 10 and 16 are anticipated by Claims 1, 10 and 16 of U.S. Patent No. 11,166,288.

Present application:

1. A method, comprising:

receiving, by a processing system comprising a processor, signals associated with a plurality of communication devices communicating via a plurality of wireless uplink channels with a base station associated with the processing system, wherein the signals are received via a common public radio interface (CPRI);

detecting, by the processing system, a first interferer of a plurality of interferers based on at least one adaptive threshold and a correlation applied to the first interferer, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels; and



identifying, by the processing system, a source interferer for the first interferer based on information obtained from the correlation of the first interferer, wherein the source interferer comprises intermodulation interference generated by one or more other transmitters, intermodulation interference generated by one or more faulty components, or both.
US 11,166,288:

1. A method, comprising:

receiving, by a processing system comprising a processor, signals associated with a plurality of communication devices communicating via a plurality of wireless uplink channels with a base station associated with the processing system, wherein the signals are received via a common public radio interface (CPRI);

detecting, by the processing system, a first interferer of a plurality of interferers based on at least one adaptive threshold and a correlation applied to the first interferer, wherein the first interferer causes a recurring interference with at least one of the signals, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels, … and

identifying, by the processing system, a source interferer for the first interferer based on information obtained from the correlation of the first interferer, wherein the source interferer comprises intermodulation interference generated by one or more other transmitters, intermodulation interference generated by one or more faulty components, or both.


Claims 10 and 16 of the present application are rejected based on claims 10 and 16 of U.S. Patent No. 11,166,288 based on similar reasoning as given above.

Claims 1, 10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 17 and 19 of U.S. Patent No. 10,187,190.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 10 and 16 of the present application are obvious based on Claims 1, 17 and 19 of U.S. Patent No. 10,187,190 in view of Hariharan et al. (US 2014/0153418), Bevan et al. (US 2013/0310023) and Zhao et al. (US 2008/0304553).

Present application:

1. A method, comprising:

receiving, by a processing system comprising a processor, signals associated with a plurality of communication devices communicating via a plurality of wireless uplink channels with a base station associated with the processing system;











detecting, by the processing system, a first interferer of a plurality of interferers based on a correlation applied to the first interferer … ; and










identifying, by the processing system, a source interferer for the first interferer based on information obtained from the correlation of the first interferer.


wherein the signals are received via a common public radio interface (CPRI)





















wherein the source interferer comprises intermodulation interference generated by one or more other transmitters, intermodulation interference generated by one or more faulty components, or both














































detecting, by the processing system, a first interferer of the plurality of interferers based on at least one adaptive threshold …, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels
U.S. 10,187,190:

1. A method, comprising:

receiving, by a processing system comprising a processor, interference information associated with a plurality of communication devices communicating over a network in a wireless communication system via a channel, the interference information determined from signal interference detected in a plurality of radio frequency signals in a plurality of subchannels of the channel, the radio frequency signals comprising traffic on the network and being wirelessly received at the plurality of communication devices, wherein the signal interference occurs in at least one of a plurality of spectral segments in a radio frequency spectrum of the wireless communication system;

detecting, by the processing system, a first interferer of a plurality of interferers based on a correlation of the interference information associated with the plurality of communication devices to obtain a correlation value, wherein the correlation comprises a comparison of respective signal strengths of the plurality of subchannels, the signal strengths obtained over a sequence of the radio frequency signals; determining, by the processing system, a recurrence of a first interferer of the plurality of interferers based on the correlation value

…identifying, by the processing system, a source interferer for the first interferer by comparing characteristics of the first interferer with profile characteristics indicated in a profile for the source interferer,

Claim 1 does not recite that the signals are received via a common public radio interface (CPRI).  However, Bevan teaches that the signals are received via a common public radio interface (CPRI) (“the PIM detector 34 is inserted into the data link, typically the CPRI link, between a base station modem unit and a radio head unit … the apparatus may comprise a first interface, typically a CPRI interface, for connection to the base station modem unit and a second interface, also typically a CPRI interface, for connection to the radio head unit” – See [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the signals are received via a common public radio interface (CPRI), since installing an interference detector on the CPRI interface between a base station and antenna/RRH is non-intrusive and does not require the transmission of test signals which may disrupt normal operation of the network (See Bevan, [0011]).

Claim 1 does not recite that the source interferer comprises intermodulation interference generated by one or more other transmitters, intermodulation interference generated by one or more faulty components, or both.  However, Hariharan teaches identifying a source interferer for the first interferer based on information obtained from the correlation of the first interferer, wherein the source interferer comprises intermodulation interference generated by one or more other transmitters, intermodulation interference generated by one or more faulty components, or both (“the interference analysis component 406 can determine and/or infer a level of external interference, a source of external interference, a location of the source of external interference, and proximity of a transmitting user device to a base station” – See [0062]; “PIM is one of the important causes of uplink noise rise and diversity imbalance related issues in advanced radio networks. This can again result in degradation of coverage and capacity of these networks. PIM is generally caused by RF plumbing issues relating to faulty cables, connectors, or poor connections that cause non-linearities resulting in intermodulation products that can fall into the uplink band even though they may originate in the downlink band” – See [0071]; “The PIM analysis component 408 can employ one or more algorithms stored in memory 216 to analyze diagnostic input data to determine or infer a PIM issue. In particular, the PIM analysis component 408 can employ one or more algorithms to classify and quantify a PIM issues based on various indicators” – See [0073]; The processing system identifies an interference source and location for the first interferer based on the correlation, wherein the interference may be PIM (intermodulation) from a faulty component).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the source interferer comprises intermodulation interference generated by one or more other transmitters, intermodulation interference generated by one or more faulty components, or both in order to quickly and automatically diagnose hardware issues for remediation (See Hariharan, [0055]).

Claim 1 does not recite detecting a first interferer of the plurality of interferers based on at least one adaptive threshold, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels.  However, Zhao teaches that the first interferer is detected based on at least one adaptive threshold, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels (“the average value is obtained by removing K points that have the largest energy values from the N points of data and averaging the rest, based on this average value the threshold is computed, thus avoiding the impacts on the threshold computation from interference signals with larger energies” – See [0108]; “Here, K is determined by using priori information in the last accumulation time period. It could accurately avoid the impacts of the interference on the average value, thus ensuring that the threshold value will not change under the influence of interference” – See [0100]; The interferer is detected based on an adaptive threshold that was calculated from a baseline average signal energy/strength across the plurality of channels without the K (predetermined number) channels having the highest average signal energy/strengths).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the first interferer is detected based on at least one adaptive threshold, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels.  Motivation for doing so would be to avoid impacts of interference on the calculation of the threshold value.  Thus, the threshold value will not change under the influence of interference (See Zhao, [0100]).


Claims 10 and 16 of the present application are rejected based on claims 17 and 19 of U.S. Patent No. 10,187,190 in view of Hariharan, Bevan and Zhao based on similar reasoning as given above.

Claims 1, 10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 17 and 19 of U.S. Patent No. 9,214,983.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 10 and 16 of the present application are obvious based on Claims 1, 17 and 19 of U.S. Patent No. 9,214,983 in view of Hariharan et al. (US 2014/0153418), Bevan et al. (US 2013/0310023) and Zhao et al. (US 2008/0304553).

Present application:

1. A method, comprising:

receiving, by a processing system comprising a processor, signals associated with a plurality of communication devices communicating via a plurality of wireless uplink channels with a base station associated with the processing system;




detecting, by the processing system, a first interferer of a plurality of interferers based on a correlation applied to the first interferer … ; and






identifying, by the processing system, a source interferer for the first interferer based on information obtained from the correlation of the first interferer.






wherein the signals are received via a common public radio interface (CPRI)





















wherein the source interferer comprises intermodulation interference generated by one or more other transmitters, intermodulation interference generated by one or more faulty components, or both














































detecting, by the processing system, a first interferer of the plurality of interferers based on at least one adaptive threshold …, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels
U.S. 9,214,983:

1. A method, comprising:

receiving, by a system comprising a processor, interference information associated with a plurality of communication devices, wherein the interference information is detected according to at least one adaptive threshold for detecting signal interference in a plurality of resource blocks in a radio frequency spectrum of a wireless communication system;

wherein the interference information is detected according to at least one adaptive threshold … detecting, by the system, a plurality of interferers according to correlating of the interference information; determining, by the system, a recurrence of a first interferer of the plurality of interferers according to the interference information; and

identifying, by the system, a source interferer for the first interferer by comparing characteristics of the first interferer with profile characteristics indicated in a profile for the source interferer, wherein the profile is stored in a database of profiles of known interferers, and wherein the comparing is based on determining a threshold amount of similarity between the characteristics and the profile characteristics.

Claim 1 does not recite that the signals are received via a common public radio interface (CPRI).  However, Bevan teaches that the signals are received via a common public radio interface (CPRI) (“the PIM detector 34 is inserted into the data link, typically the CPRI link, between a base station modem unit and a radio head unit … the apparatus may comprise a first interface, typically a CPRI interface, for connection to the base station modem unit and a second interface, also typically a CPRI interface, for connection to the radio head unit” – See [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the signals are received via a common public radio interface (CPRI), since installing an interference detector on the CPRI interface between a base station and antenna/RRH is non-intrusive and does not require the transmission of test signals which may disrupt normal operation of the network (See Bevan, [0011]).

Claim 1 does not recite that the source interferer comprises intermodulation interference generated by one or more other transmitters, intermodulation interference generated by one or more faulty components, or both.  However, Hariharan teaches identifying a source interferer for the first interferer based on information obtained from the correlation of the first interferer, wherein the source interferer comprises intermodulation interference generated by one or more other transmitters, intermodulation interference generated by one or more faulty components, or both (“the interference analysis component 406 can determine and/or infer a level of external interference, a source of external interference, a location of the source of external interference, and proximity of a transmitting user device to a base station” – See [0062]; “PIM is one of the important causes of uplink noise rise and diversity imbalance related issues in advanced radio networks. This can again result in degradation of coverage and capacity of these networks. PIM is generally caused by RF plumbing issues relating to faulty cables, connectors, or poor connections that cause non-linearities resulting in intermodulation products that can fall into the uplink band even though they may originate in the downlink band” – See [0071]; “The PIM analysis component 408 can employ one or more algorithms stored in memory 216 to analyze diagnostic input data to determine or infer a PIM issue. In particular, the PIM analysis component 408 can employ one or more algorithms to classify and quantify a PIM issues based on various indicators” – See [0073]; The processing system identifies an interference source and location for the first interferer based on the correlation, wherein the interference may be PIM (intermodulation) from a faulty component).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the source interferer comprises intermodulation interference generated by one or more other transmitters, intermodulation interference generated by one or more faulty components, or both in order to quickly and automatically diagnose hardware issues for remediation (See Hariharan, [0055]).

Claim 1 does not recite detecting a first interferer of the plurality of interferers based on at least one adaptive threshold, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels.  However, Zhao teaches that the first interferer is detected based on at least one adaptive threshold, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels (“the average value is obtained by removing K points that have the largest energy values from the N points of data and averaging the rest, based on this average value the threshold is computed, thus avoiding the impacts on the threshold computation from interference signals with larger energies” – See [0108]; “Here, K is determined by using priori information in the last accumulation time period. It could accurately avoid the impacts of the interference on the average value, thus ensuring that the threshold value will not change under the influence of interference” – See [0100]; The interferer is detected based on an adaptive threshold that was calculated from a baseline average signal energy/strength across the plurality of channels without the K (predetermined number) channels having the highest average signal energy/strengths).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the first interferer is detected based on at least one adaptive threshold, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels.  Motivation for doing so would be to avoid impacts of interference on the calculation of the threshold value.  Thus, the threshold value will not change under the influence of interference (See Zhao, [0100]).


Claims 10 and 16 of the present application are rejected based on claims 17 and 19 of U.S. Patent No. 9,214,983 in view of Hariharan, Bevan and Zhao based on similar reasoning as given above.

Claims 1, 10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 16 and 19 of U.S. Patent No. 8,989,235.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 10 and 16 of the present application are obvious based on Claims 1, 16 and 19 of U.S. Patent No. 8,989,235 in view of Hariharan et al. (US 2014/0153418), Bevan et al. (US 2013/0310023) and Zhao et al. (US 2008/0304553).

Present application:

1. A method, comprising:

receiving, by a processing system comprising a processor, signals associated with a plurality of communication devices communicating via a plurality of wireless uplink channels with a base station associated with the processing system;




detecting, by the processing system, a first interferer of a plurality of interferers based on a correlation applied to the first interferer … ; and












identifying, by the processing system, a source interferer for the first interferer based on information obtained from the correlation of the first interferer.



wherein the signals are received via a common public radio interface (CPRI)





















wherein the source interferer comprises intermodulation interference generated by one or more other transmitters, intermodulation interference generated by one or more faulty components, or both














































detecting, by the processing system, a first interferer of the plurality of interferers based on at least one adaptive threshold …, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels
U.S. 8,989,235:

1. A method, comprising:

receiving, by a system comprising a processor, interference information from each of a plurality of communication devices detecting the interference information according to at least one adaptive threshold for detecting signal interference in a plurality of resource blocks in a radio frequency spectrum of a wireless communication system;

detecting the interference information according to at least one adaptive threshold … correlating, by the system, the interference information of the plurality of communication devices to generate correlated information; detecting, by the system, a plurality of interferers according to the correlated information; identifying, by the system, a profile for each of the plurality of interferers that describes characteristics of each of the plurality of interferers; determining, by the system, a first temporal recurrence of a first interferer of the plurality of interferers according to the interference information associated with the first interferer;

identifying a source interferer for each of the plurality of interferers by comparing the profile of each of the plurality of interferers to a database of profiles of known interferers and by identifying the source interferer for each of the plurality of interferers according to the comparison.

Claim 1 does not recite that the signals are received via a common public radio interface (CPRI).  However, Bevan teaches that the signals are received via a common public radio interface (CPRI) (“the PIM detector 34 is inserted into the data link, typically the CPRI link, between a base station modem unit and a radio head unit … the apparatus may comprise a first interface, typically a CPRI interface, for connection to the base station modem unit and a second interface, also typically a CPRI interface, for connection to the radio head unit” – See [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the signals are received via a common public radio interface (CPRI), since installing an interference detector on the CPRI interface between a base station and antenna/RRH is non-intrusive and does not require the transmission of test signals which may disrupt normal operation of the network (See Bevan, [0011]).

Claim 1 does not recite that the source interferer comprises intermodulation interference generated by one or more other transmitters, intermodulation interference generated by one or more faulty components, or both.  However, Hariharan teaches identifying a source interferer for the first interferer based on information obtained from the correlation of the first interferer, wherein the source interferer comprises intermodulation interference generated by one or more other transmitters, intermodulation interference generated by one or more faulty components, or both (“the interference analysis component 406 can determine and/or infer a level of external interference, a source of external interference, a location of the source of external interference, and proximity of a transmitting user device to a base station” – See [0062]; “PIM is one of the important causes of uplink noise rise and diversity imbalance related issues in advanced radio networks. This can again result in degradation of coverage and capacity of these networks. PIM is generally caused by RF plumbing issues relating to faulty cables, connectors, or poor connections that cause non-linearities resulting in intermodulation products that can fall into the uplink band even though they may originate in the downlink band” – See [0071]; “The PIM analysis component 408 can employ one or more algorithms stored in memory 216 to analyze diagnostic input data to determine or infer a PIM issue. In particular, the PIM analysis component 408 can employ one or more algorithms to classify and quantify a PIM issues based on various indicators” – See [0073]; The processing system identifies an interference source and location for the first interferer based on the correlation, wherein the interference may be PIM (intermodulation) from a faulty component).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the source interferer comprises intermodulation interference generated by one or more other transmitters, intermodulation interference generated by one or more faulty components, or both in order to quickly and automatically diagnose hardware issues for remediation (See Hariharan, [0055]).

Claim 1 does not recite detecting a first interferer of the plurality of interferers based on at least one adaptive threshold, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels.  However, Zhao teaches that the first interferer is detected based on at least one adaptive threshold, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels (“the average value is obtained by removing K points that have the largest energy values from the N points of data and averaging the rest, based on this average value the threshold is computed, thus avoiding the impacts on the threshold computation from interference signals with larger energies” – See [0108]; “Here, K is determined by using priori information in the last accumulation time period. It could accurately avoid the impacts of the interference on the average value, thus ensuring that the threshold value will not change under the influence of interference” – See [0100]; The interferer is detected based on an adaptive threshold that was calculated from a baseline average signal energy/strength across the plurality of channels without the K (predetermined number) channels having the highest average signal energy/strengths).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the first interferer is detected based on at least one adaptive threshold, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels.  Motivation for doing so would be to avoid impacts of interference on the calculation of the threshold value.  Thus, the threshold value will not change under the influence of interference (See Zhao, [0100]).


Claims 10 and 16 of the present application are rejected based on claims 16 and 19 of U.S. Patent No. 8,989,235 in view of Hariharan, Bevan and Zhao based on similar reasoning as given above.

Claims 1, 10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 17 and 19 of U.S. Patent No. 10,798,718.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 10 and 16 of the present application are obvious based on Claims 1, 17 and 19 of U.S. Patent No. 10,798,718 in view of Hariharan et al. (US 2014/0153418), Bevan et al. (US 2013/0310023) and Zhao et al. (US 2008/0304553).
Present application:

1. A method, comprising:

receiving, by a processing system comprising a processor, signals associated with a plurality of communication devices communicating via a plurality of wireless uplink channels with a base station associated with the processing system;





detecting, by the processing system, a first interferer of a plurality of interferers based on a correlation applied to the first interferer … ; and

identifying, by the processing system, a source interferer for the first interferer based on information obtained from the correlation of the first interferer.



wherein the signals are received via a common public radio interface (CPRI)





















wherein the source interferer comprises intermodulation interference generated by one or more other transmitters, intermodulation interference generated by one or more faulty components, or both














































detecting, by the processing system, a first interferer of the plurality of interferers based on at least one adaptive threshold …, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels



US 10,798,718:

1. A method, comprising:

receiving, by a processing system comprising a processor, interference information associated with a plurality of communication devices, the interference information determined from signal interference detected in a plurality of radio frequency signals wirelessly received at the plurality of communication devices, wherein the radio frequency signals comprise a direct sequence spread spectrum (DSSS) signal, and;

detecting, by the processing system, a first interferer of a plurality of interferers based on a comparison with an adaptive threshold value, 

identifying, by the processing system, a source interferer for the first interferer by comparing characteristics of the first interferer with profile characteristics indicated in a profile for the source interferer, wherein the profile is stored in a database of profiles of interferers

Claim 1 does not recite that the signals are received via a common public radio interface (CPRI).  However, Bevan teaches that the signals are received via a common public radio interface (CPRI) (“the PIM detector 34 is inserted into the data link, typically the CPRI link, between a base station modem unit and a radio head unit … the apparatus may comprise a first interface, typically a CPRI interface, for connection to the base station modem unit and a second interface, also typically a CPRI interface, for connection to the radio head unit” – See [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the signals are received via a common public radio interface (CPRI), since installing an interference detector on the CPRI interface between a base station and antenna/RRH is non-intrusive and does not require the transmission of test signals which may disrupt normal operation of the network (See Bevan, [0011]).

Claim 1 does not recite that the source interferer comprises intermodulation interference generated by one or more other transmitters, intermodulation interference generated by one or more faulty components, or both.  However, Hariharan teaches identifying a source interferer for the first interferer based on information obtained from the correlation of the first interferer, wherein the source interferer comprises intermodulation interference generated by one or more other transmitters, intermodulation interference generated by one or more faulty components, or both (“the interference analysis component 406 can determine and/or infer a level of external interference, a source of external interference, a location of the source of external interference, and proximity of a transmitting user device to a base station” – See [0062]; “PIM is one of the important causes of uplink noise rise and diversity imbalance related issues in advanced radio networks. This can again result in degradation of coverage and capacity of these networks. PIM is generally caused by RF plumbing issues relating to faulty cables, connectors, or poor connections that cause non-linearities resulting in intermodulation products that can fall into the uplink band even though they may originate in the downlink band” – See [0071]; “The PIM analysis component 408 can employ one or more algorithms stored in memory 216 to analyze diagnostic input data to determine or infer a PIM issue. In particular, the PIM analysis component 408 can employ one or more algorithms to classify and quantify a PIM issues based on various indicators” – See [0073]; The processing system identifies an interference source and location for the first interferer based on the correlation, wherein the interference may be PIM (intermodulation) from a faulty component).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the source interferer comprises intermodulation interference generated by one or more other transmitters, intermodulation interference generated by one or more faulty components, or both in order to quickly and automatically diagnose hardware issues for remediation (See Hariharan, [0055]).

Claim 1 does not recite detecting a first interferer of the plurality of interferers based on at least one adaptive threshold, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels.  However, Zhao teaches that the first interferer is detected based on at least one adaptive threshold, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels (“the average value is obtained by removing K points that have the largest energy values from the N points of data and averaging the rest, based on this average value the threshold is computed, thus avoiding the impacts on the threshold computation from interference signals with larger energies” – See [0108]; “Here, K is determined by using priori information in the last accumulation time period. It could accurately avoid the impacts of the interference on the average value, thus ensuring that the threshold value will not change under the influence of interference” – See [0100]; The interferer is detected based on an adaptive threshold that was calculated from a baseline average signal energy/strength across the plurality of channels without the K (predetermined number) channels having the highest average signal energy/strengths).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the first interferer is detected based on at least one adaptive threshold, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels.  Motivation for doing so would be to avoid impacts of interference on the calculation of the threshold value.  Thus, the threshold value will not change under the influence of interference (See Zhao, [0100]).


Claims 10 and 16 of the present application are rejected based on claims 17 and 19 of U.S. Patent No. 10,798,718 in view of Hariharan, Bevan and Zhao based on similar reasoning as given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan et al. (US 2014/0153418) in view of Zhao et al. (US 2008/0304553).

Regarding Claim 10, Hariharan teaches a non-transitory, machine-readable storage device comprising instructions, which when executed by a processing system including a processor, facilitate performance of operations (“a system is provided that comprises a memory to store instructions, and a processor, communicatively coupled to the memory, that facilitates execution of the instructions to perform operations” – See [0026]), comprising:
receiving signals associated with a plurality of communication devices communicating via a plurality of wireless uplink channels with a base station associated with the processing system (“a cell site 105μ can include any number N (where N is an integer) of mobile devices 116μ. Communications from a base station 110μ to a mobile device 116μ are referred to as downlink communications while communication from a mobile device 116μ to a base station 110μ are referred to as uplink communications” – See [0032]; “The network diagnostic platform 204 further includes a processor 214 to facilitate operation of the instructions (e.g., computer executable components and instructions) by the network diagnostic platform 204” – See [0037]; “Network diagnostic platform 204 can include a data receiving component 206 that receives input data 202 from a cell site (e.g. from a component, device or system of the cell site). In an aspect, the input data includes raw (e.g., prior to demodulation, decoding, and/or down-conversion) radio frequency (RF) signals levels received at one or more antennas of a base station (e.g. base station sites 1100 of a cell site (e.g. cell sites 105μ) of a wireless network” – See [0039]; The processing system receives signals associated with a plurality of communication devices received at one or more antennas of a base station (i.e., a plurality of wireless uplink channels));
detecting a first interferer based on a correlation applied to the first interferer (“the network diagnostic platform 204 is configured to process the data 202 to identify, quantify, and/or locate external interference associated with the network (e.g., associated with a base station and/or cell site, e.g., cell site 105μ). Further, the network diagnostic platform 204 can identify/diagnose other uplink interference issues such as inter-cell interference, incorrect uplink interference parameter settings, incorrect thermal noise floor settings, proximity of interfering user transmitting devices, network capacity, and etc.” – See [0036]; “data processing component 210 can employ various algorithms and look-up tables stored in memory 216 to determine or infer physical condition of hardware, APDs for one or more antennas of a cell site, external interference present in a cell site, and PIM of cell site hardware, based on the input diagnostic data 202 collected for the cell site and received by the data receiving component 206. For example, the data processing component 210 can determine or infer if hardware of a cell is malfunctioning or improperly tuned. In another example, the data processing component 210 can determine whether APDs of an antenna are incorrectly set and the severity of the offset. In yet another example, the data processing component 210 can determine or infer a level of external interference present in a cell site and the type of external interference. Still in yet another example, the data processing component can determine the existence and severity of PIM affecting cell site hardware” – See [0045]; The processing system detects a first interferer based on a correlation using algorithms and information tables); and
identifying a source interferer for the first interferer based on information obtained from the correlation of the first interferer, wherein the source interferer comprises intermodulation interference generated by one or more other transmitters, intermodulation interference generated by one or more faulty components, or both (“the interference analysis component 406 can determine and/or infer a level of external interference, a source of external interference, a location of the source of external interference, and proximity of a transmitting user device to a base station” – See [0062]; “PIM is one of the important causes of uplink noise rise and diversity imbalance related issues in advanced radio networks. This can again result in degradation of coverage and capacity of these networks. PIM is generally caused by RF plumbing issues relating to faulty cables, connectors, or poor connections that cause non-linearities resulting in intermodulation products that can fall into the uplink band even though they may originate in the downlink band” – See [0071]; “The PIM analysis component 408 can employ one or more algorithms stored in memory 216 to analyze diagnostic input data to determine or infer a PIM issue. In particular, the PIM analysis component 408 can employ one or more algorithms to classify and quantify a PIM issues based on various indicators” – See [0073]; The processing system identifies an interference source and location for the first interferer based on the correlation, wherein the interference may be PIM (intermodulation) from a faulty component).
Hariharan does not explicitly teach that the first interferer is detected based on at least one adaptive threshold and a correlation applied to the first interferer, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels.
However, Zhao teaches that the first interferer is detected based on at least one adaptive threshold, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels (“the average value is obtained by removing K points that have the largest energy values from the N points of data and averaging the rest, based on this average value the threshold is computed, thus avoiding the impacts on the threshold computation from interference signals with larger energies” – See [0108]; “Here, K is determined by using priori information in the last accumulation time period. It could accurately avoid the impacts of the interference on the average value, thus ensuring that the threshold value will not change under the influence of interference” – See [0100]; The interferer is detected based on an adaptive threshold that was calculated from a baseline average signal energy/strength across the plurality of channels without the K (predetermined number) channels having the highest average signal energy/strengths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharan such that the first interferer is detected based on at least one adaptive threshold, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels.  Motivation for doing so would be to avoid impacts of interference on the calculation of the threshold value.  Thus, the threshold value will not change under the influence of interference (See Zhao, [0100]).

Regarding Claim 14, Hariharan teaches the non-transitory, machine-readable storage device of Claim 10.  Hariharan further teaches determining that the first interferer is detected by more than one of the plurality of communication devices (“the interference analysis component 406 can determine a correlation coefficient between RF signals simultaneously at two antennas of a single base station and/or received simultaneously at an antenna of the single base station and an antenna of another base station” – See [0067]; The system determines that an interfering signal is detected at multiple base stations).

Regarding Claim 15, Hariharan teaches the non-transitory, machine-readable storage device of Claim 14.  Hariharan further teaches determining an approximate location of the source interferer according to location information obtained from the more than one of the plurality of communication devices (“the interference analysis component 406 can employ cross-correlation of RSSI samples received (e.g., at the same time) at two or more antennas of a single base station and/or RSSI samples received at antennas of different base stations to locate a source of interference” – See [0067]; The system determines a location of an interferer based on information from a plurality of base stations).

Claim 16 is rejected based on reasoning similar to Claim 10.

Regarding Claim 18, Hariharan in view of Zhao teaches the base station of Claim 16.  Hariharan further teaches that a spectral profile used in the correlation analysis comprises time of occurrence data (“The RSSI and/or RTWP data is further classified as data collected during a period of high network traffic (e.g., from 7 am-7 pm) or data collected during a period of low network traffic (e.g., from 3 am-5 am)” – See [0042]; The characteristics of the interferer relate to a time of day corresponding to network traffic data such as high/low traffic periods.  For example, the time from 7am to 7pm corresponds to a period of high network traffic).

Claims 1-7, 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan et al. (US 2014/0153418) in view of Zhao et al. (US 2008/0304553) and Bevan et al. (US 2013/0310023).

Regarding Claim 1, Hariharan teaches a method, comprising:
receiving, by a processing system comprising a processor, signals associated with a plurality of communication devices communicating via a plurality of wireless uplink channels with a base station associated with the processing system (“a cell site 105μ can include any number N (where N is an integer) of mobile devices 116μ. Communications from a base station 110μ to a mobile device 116μ are referred to as downlink communications while communication from a mobile device 116μ to a base station 110μ are referred to as uplink communications” – See [0032]; “The network diagnostic platform 204 further includes a processor 214 to facilitate operation of the instructions (e.g., computer executable components and instructions) by the network diagnostic platform 204” – See [0037]; “Network diagnostic platform 204 can include a data receiving component 206 that receives input data 202 from a cell site (e.g. from a component, device or system of the cell site). In an aspect, the input data includes raw (e.g., prior to demodulation, decoding, and/or down-conversion) radio frequency (RF) signals levels received at one or more antennas of a base station (e.g. base station sites 1100 of a cell site (e.g. cell sites 105μ) of a wireless network” – See [0039]; The processing system receives signals associated with a plurality of communication devices received at one or more antennas of a base station (i.e., a plurality of wireless uplink channels));
detecting, by the processing system, a first interferer of a plurality of interferers based on a correlation applied to the first interferer (“the network diagnostic platform 204 is configured to process the data 202 to identify, quantify, and/or locate external interference associated with the network (e.g., associated with a base station and/or cell site, e.g., cell site 105μ). Further, the network diagnostic platform 204 can identify/diagnose other uplink interference issues such as inter-cell interference, incorrect uplink interference parameter settings, incorrect thermal noise floor settings, proximity of interfering user transmitting devices, network capacity, and etc.” – See [0036]; “data processing component 210 can employ various algorithms and look-up tables stored in memory 216 to determine or infer physical condition of hardware, APDs for one or more antennas of a cell site, external interference present in a cell site, and PIM of cell site hardware, based on the input diagnostic data 202 collected for the cell site and received by the data receiving component 206. For example, the data processing component 210 can determine or infer if hardware of a cell is malfunctioning or improperly tuned. In another example, the data processing component 210 can determine whether APDs of an antenna are incorrectly set and the severity of the offset. In yet another example, the data processing component 210 can determine or infer a level of external interference present in a cell site and the type of external interference. Still in yet another example, the data processing component can determine the existence and severity of PIM affecting cell site hardware” – See [0045]; The processing system detects a first interferer based on a correlation using algorithms and information tables); and
identifying, by the processing system, a source interferer for the first interferer based on information obtained from the correlation of the first interferer, wherein the source interferer comprises intermodulation interference generated by one or more other transmitters, intermodulation interference generated by one or more faulty components, or both (“the interference analysis component 406 can determine and/or infer a level of external interference, a source of external interference, a location of the source of external interference, and proximity of a transmitting user device to a base station” – See [0062]; “PIM is one of the important causes of uplink noise rise and diversity imbalance related issues in advanced radio networks. This can again result in degradation of coverage and capacity of these networks. PIM is generally caused by RF plumbing issues relating to faulty cables, connectors, or poor connections that cause non-linearities resulting in intermodulation products that can fall into the uplink band even though they may originate in the downlink band” – See [0071]; “The PIM analysis component 408 can employ one or more algorithms stored in memory 216 to analyze diagnostic input data to determine or infer a PIM issue. In particular, the PIM analysis component 408 can employ one or more algorithms to classify and quantify a PIM issues based on various indicators” – See [0073]; The processing system identifies an interference source and location for the first interferer based on the correlation, wherein the interference may be PIM (intermodulation) from a faulty component).
Hariharan does not explicitly teach that the first interferer is detected based on at least one adaptive threshold and a correlation applied to the first interferer, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels.
However, Zhao teaches that the first interferer is detected based on at least one adaptive threshold, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels (“the average value is obtained by removing K points that have the largest energy values from the N points of data and averaging the rest, based on this average value the threshold is computed, thus avoiding the impacts on the threshold computation from interference signals with larger energies” – See [0108]; “Here, K is determined by using priori information in the last accumulation time period. It could accurately avoid the impacts of the interference on the average value, thus ensuring that the threshold value will not change under the influence of interference” – See [0100]; The interferer is detected based on an adaptive threshold that was calculated from a baseline average signal energy/strength across the plurality of channels without the K (predetermined number) channels having the highest average signal energy/strengths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharan such that the first interferer is detected based on at least one adaptive threshold, wherein the at least one adaptive threshold is calculated from a baseline average signal strength across the plurality of wireless uplink channels without a predetermined number of wireless uplink channels having a highest average signal strength of the plurality of wireless uplink channels.  Motivation for doing so would be to avoid impacts of interference on the calculation of the threshold value.  Thus, the threshold value will not change under the influence of interference (See Zhao, [0100]).
Hariharan does not explicitly teach that the signals are received via a common public radio interface (CPRI).
However, Bevan teaches that the signals are received via a common public radio interface (CPRI) (“the PIM detector 34 is inserted into the data link, typically the CPRI link, between a base station modem unit and a radio head unit … the apparatus may comprise a first interface, typically a CPRI interface, for connection to the base station modem unit and a second interface, also typically a CPRI interface, for connection to the radio head unit” – See [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharan such that the signals are received via a common public radio interface (CPRI), since installing an interference detector on the CPRI interface between a base station and antenna/RRH is non-intrusive and does not require the transmission of test signals which may disrupt normal operation of the network (See Bevan, [0011]).

Regarding Claim 2, Hariharan in view of Zhao and Bevan teaches the method of Claim 1.  Hariharan further teaches that information obtained from the correlation comprises comparing the first interferer to a source interference profile to identify the source interferer (“The interference analysis component can identify sources of interference because determined correlation coefficients between antennas and periodicity of single antenna, determined as a function of received RSSI data, is unique for many common forms of interference such as intermodulation products in repeaters, strobe light interference, narrowband interference, etc. This uniqueness can be exploited to quickly and accurately identify and possibly locate the interference (e.g., strobe light will be on the tower structure, etc.) in an automated fashion.” – See [0066]; The correlation applied to the interferer compares the characteristics of the interference to unique source interference profiles to identify an interference source (e.g., intermodulation from a repeater, strobe light, narrowband, etc.)).

Regarding Claim 3, Hariharan in view of Zhao and Bevan teaches the method of Claim 2.  Hariharan further teaches that the source interference profile is stored in a database of profiles of interferers (“Inference component 212 can be granted access to any information associated with system 200 (and additional system described herein), including information received or generated by system 200, information stored in memory 216 (e.g., algorithms, look-up tables, remediation information and etc.) as well as accessible extrinsic information accessible to the network diagnostic platform 204 via one or more networks” – See [0046]; The information includes look-up tables (database)).

Regarding Claim 4, Hariharan in view of Zhao and Bevan teaches the method of Claim 3.  Hariharan further teaches that characteristics of the first interferer and the source interference profile relate to at least one of spectral data and frequency of occurrence data (“the input data 202 can include Received Signal Strength Indicators (RSSI) representative of power levels of signals received at each antenna of a multi-antenna base station over short periods of times (<1 second for example). An RSSI is a measurement of strength (e.g., power level) of RF signals received at an antenna prior to the baseband demodulation and/or decoding” – See [0039]; The characteristics include spectral data such as power levels of signals received at multiple different antennas).

Regarding Claim 5, Hariharan in view of Zhao and Bevan teaches the method of Claim 3.  Hariharan further teaches that characteristics of the first interferer and the source interference profile relate to time of occurrence data (“The RSSI and/or RTWP data is further classified as data collected during a period of high network traffic (e.g., from 7 am-7 pm) or data collected during a period of low network traffic (e.g., from 3 am-5 am)” – See [0042]; The characteristics of the interferer relate to a time of day.  For example, the time from 7am to 7pm corresponds to a period of high network traffic).

Regarding Claim 6, Hariharan in view of Zhao and Bevan teaches the method of Claim 3.  Hariharan further teaches that the source interference profile comprises spectral data, time of occurrence data, frequency of occurrence data, geographic location of occurrence data, network traffic data, or any combinations thereof (“The RSSI and/or RTWP data is further classified as data collected during a period of high network traffic (e.g., from 7 am-7 pm) or data collected during a period of low network traffic (e.g., from 3 am-5 am)” – See [0042]; The characteristics of the interferer relate to a time of day corresponding to network traffic data such as high/low traffic periods.  For example, the time from 7am to 7pm corresponds to a period of high network traffic).

Regarding Claim 7, Hariharan in view of Zhao and Bevan teaches the method of Claim 1.  Hariharan further teaches that the source interferer is identified as a communication device in the plurality of communication devices (“Further, the network diagnostic platform 204 can identify/diagnose other uplink interference issues such as inter-cell interference, incorrect uplink interference parameter settings, incorrect thermal noise floor settings, proximity of interfering user transmitting devices, network capacity, and etc.” – See [0036]; The interferer is identified as a transmitting user device (communication device) causing interference).

Regarding Claim 11, Hariharan in view of Zhao teaches that machine-readable storage device of Claim 10.  Hariharan and Zhao do not explicitly teach that the signals are received via a common public radio interface (CPRI).
However, Bevan teaches that the signals are received via a common public radio interface (CPRI) (“the PIM detector 34 is inserted into the data link, typically the CPRI link, between a base station modem unit and a radio head unit … the apparatus may comprise a first interface, typically a CPRI interface, for connection to the base station modem unit and a second interface, also typically a CPRI interface, for connection to the radio head unit” – See [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharan such that the signals are received via a common public radio interface (CPRI), since installing an interference detector on the CPRI interface between a base station and antenna/RRH is non-intrusive and does not require the transmission of test signals which may disrupt normal operation of the network (See Bevan, [0011]).

Regarding Claim 12, Hariharan in view of Zhao and Bevan teaches that machine-readable storage device of Claim 11.  Hariharan further teaches that the correlation applied to the first interferer comprises comparing one or more of the signals received via the CPRI to a spectral profile (“The interference analysis component can identify sources of interference because determined correlation coefficients between antennas and periodicity of single antenna, determined as a function of received RSSI data, is unique for many common forms of interference such as intermodulation products in repeaters, strobe light interference, narrowband interference, etc. This uniqueness can be exploited to quickly and accurately identify and possibly locate the interference (e.g., strobe light will be on the tower structure, etc.) in an automated fashion.” – See [0066]; The correlation applied to the interferer compares the characteristics of the interference to unique spectral profiles to identify an interference source (e.g., intermodulation from a repeater, strobe light, narrowband, etc.)).

Regarding Claim 13, Hariharan in view of Zhao and Bevan teaches that machine-readable storage device of Claim 12.  Hariharan further teaches that the spectral profile further comprises spectral data, time of occurrence data, frequency of occurrence data, geographic location of occurrence data, network traffic data, or any combinations thereof (“The RSSI and/or RTWP data is further classified as data collected during a period of high network traffic (e.g., from 7 am-7 pm) or data collected during a period of low network traffic (e.g., from 3 am-5 am)” – See [0042]; The characteristics of the interferer relate to a time of day corresponding to network traffic data such as high/low traffic periods.  For example, the time from 7am to 7pm corresponds to a period of high network traffic).

Regarding Claim 17, Hariharan in view of Zhao teaches the base station of Claim 16.  Hariharan and Zhao do not explicitly teach that the signals are received via a cable conforming to a common public radio interface (CPRI) protocol, and wherein the executable instructions facilitate performance of additional operations comprising: filtering the signals to remove a recurring interference therefrom, thereby creating filtered signals; and providing the filtered signals to the cable conforming to the CPRI protocol.
However, Bevan teaches that the signals are received via a cable conforming to a common public radio interface (CPRI) protocol (“the PIM detector 34 is inserted into the data link, typically the CPRI link, between a base station modem unit and a radio head unit … the apparatus may comprise a first interface, typically a CPRI interface, for connection to the base station modem unit and a second interface, also typically a CPRI interface, for connection to the radio head unit” – See [0044]; “PIM detector and connected to a transmission tower using coaxial cables, so that the test signals may be transmitted from the base station antenna or antennas. Also, the received waveform may be received from base station antennas via coaxial cable” – See [0067]), and
Bevan further teaches filtering the signals to remove a recurring interference therefrom, thereby creating filtered signals; and providing the filtered signals to the cable conforming to the CPRI protocol (“In addition, the selected values of delays, amplitude and phase may be output in the form of indicators, for example for use by an operator in tracking down PIM, for data logging for future analysis, or for passing to a canceller arrangement for use in cancelling or reducing intermodulation products by combining simulated intermodulation products in antiphase with intermodulation products in a received waveform” – See [0062]; “the first and second signals impinge upon a source of passive intermodulation (PIM) 4, for example a metallic component having an oxide layer between metallic parts or comprising a ferromagnetic material. Intermodulation products of the first signal and the second signal are generated due to the non-linear response of the source of PIM 4” – See [0037]; The signals are filtered to remove interference and filtered signals are provided to the CPRI interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharan such that the signals are received via a cable conforming to a common public radio interface (CPRI) protocol, and wherein the executable instructions facilitate performance of additional operations comprising: filtering the signals to remove a recurring interference therefrom, thereby creating filtered signals; and providing the filtered signals to the cable conforming to the CPRI protocol for the same reasons as those given with respect to Claim 1.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hariharan et al. (US 2014/0153418) in view of Zhao et al. (US 2008/0304553) and Bevan et al. (US 2013/0310023) and further in view of Wei et al. (US 2009/0082053).

Regarding Claim 8, Hariharan in view of Zhao and Bevan teaches the method of Claim 7.  Hariharan, Zhao and Bevan do not explicitly teach instructing, by the processing system, the base station to direct the communication device to communicate via another wireless uplink channel of the plurality of wireless uplink channels, wherein use of the another wireless uplink channel mitigates interference.
However, Wei teaches instructing, by the processing system, the base station to direct the communication device to communicate via another wireless uplink channel of the plurality of wireless uplink channels, wherein use of the another wireless uplink channel mitigates interference (“The update selector may choose, in response thereto, to reallocate communication resources in the cell. Thus, in one embodiment, resources are reallocated on a mobile station-by-mobile station basis for purposes of improving communications in the cell in terms of, e.g., throughput rates or communication quality levels. Reallocated resources are embodied in a resource control signal generated by the generator 58 and sent to the respective mobile stations” – See [0038]; “Through operation, therefore, a dynamic manner is provided by which to allocate, and reallocate, communication resources on a communication uplink responsive to changing interference conditions on the communication uplinks” – See [0049]; A processor instructs the base station to reallocate uplink resources/channels to the mobile station (communication device) to mitigate interference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharan to include instructing, by the processing system, the base station to direct the communication device to communicate via another wireless uplink channel of the plurality of wireless uplink channels, wherein use of the another wireless uplink channel mitigates interference.  Motivation for doing so would be to improve system communication quality, throughput, and other performance indicia (See Wei, [0023]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hariharan et al. (US 2014/0153418) in view of Zhao et al. (US 2008/0304553) and Bevan et al. (US 2013/0310023) and further in view of Brisebois et al. (US 2013/0095846).

Regarding Claim 9, Hariharan in view of Zhao and Bevan teaches the method of Claim 7.  Hariharan, Zhao and Bevan do not explicitly teach instructing, by the processing system, the base station to utilize beam steering to avoid the first interferer.
However, Brisebois teaches instructing, by the processing system, the base station to utilize beam steering to avoid the first interferer (“Moreover, the analysis component 112 can utilize the measurement and/or notification data to identify areas with a high density of UEs. As an example, the analysis component 112 can identify a location of FAP that reports the highest number of attachment attempts within a specific period of time. Accordingly, the analysis component 112 can determine one or more macro access points, for example, base stations (1041-104m; where M can be any integer) located near the identified location, and the ACP component 110 can provide instructions to the base stations (1041-104M), for dynamic beam steering, via a macro network platform 108” – See [0030]; “beams can be formed by shifting the phase of the signal emitted from each radiating element, to provide constructive/destructive interference to steer the beams in the targeted direction” – See [0044]; ACP 110 instructs the base station to utilize beam steering).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharan to instruct, by the processing system, the base station to utilize beam steering to avoid the first interferer.  Motivation for doing so would be to improve macro coverage in areas of high user density (See Brisebois, [0005]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan et al. (US 2014/0153418) in view of Zhao et al. (US 2008/0304553) and further in view of Belogolovy et al. (US 2008/0292032).

Regarding Claim 19, Hariharan in view of Zhao teaches the base station of Claim 18.  Hariharan and Zhao do not explicitly teach that the spectral profile further comprises frequency of occurrence data.
However, Belogolovy teaches that the spectral profile further comprises frequency of occurrence data (“the I/F sensor/detection sub system 210 can detect different characteristics of harmful interference and can provide detailed information about such interference, including the attributes of interference, the classifications or profiles of the interference, the frequency(ies) and bandwidth” – See [0062]; “The I/F profiler 236 can monitor the outputs of the I/F sensor/detection module 210 and the profiler 236 can utilize the outputs to create a profile defining and quantifying the detected interference” – See [0064]; The frequency of occurrence is part of the spectral profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharan such that the spectral profile further comprises frequency of occurrence data.  Motivation for doing so would be to enable the system to determine which sub bands of frequencies are experiencing interference (See Belogolovy, [0039]).

Regarding Claim 20, Hariharan in view of Zhao and Belogolovy teaches the base station of Claim 19.  Hariharan further teaches that the spectral profile further comprises geographic location of occurrence data, network traffic data, or any combinations thereof (“The RSSI and/or RTWP data is further classified as data collected during a period of high network traffic (e.g., from 7 am-7 pm) or data collected during a period of low network traffic (e.g., from 3 am-5 am)” – See [0042]; The characteristics of the interferer relate to a time of day corresponding to network traffic data such as high/low traffic periods.  For example, the time from 7am to 7pm corresponds to a period of high network traffic).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478